DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Amendment
In response to the amendment filed on May 18, 2021, amended claims 7, 16 and 25; canceled claims 20-521; and new claims 26-27 are acknowledged. The following new and reiterated grounds of rejection are set forth:
Terminal Disclaimer
The terminal disclaimer filed on May 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9408523 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 26-27 are objected to because of the following informalities:  Applicant is advised to stay consistent with claim terminology throughout all claims to avoid possible antecedent basis rejections, and thus “cap” should be amended to read “button cap”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “wherein the proximal end of the main stem only engages the cap, spring and the retaining ring having the boot” which is unclear as in view of the specification and drawings.  The proximal end of the main stem is interpreted as being the proximal most edge thereof, which appears to only “engage” the cap 245 (see paragraph 0044).   It is unclear how the “proximal end” engages the retaining ring or spring, as it appears the main stem is received within an opening of the retaining ring and spring, does not directly “engage” the “retaining ring” or “spring” as claimed (see Fig. 4 and paragraphs 0044-0045).  Furthermore, the “proximal end” cannot be interpreted as being a “proximal portion” of the main stem, because seal 220 is seated on a proximal portion of the main stem.   Appropriate clarification and correction is required.  
Claim 27 recites the limitation "air/water assembly" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 7, 9-16, 18-19 and 25 is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by U.S. Patent Application Publication No. 2012/0088975 to Morimoto.
In regard to claims 7, 16 and 25, Morimoto discloses an air/water valve assembly comprising: a main stem 135 having a proximal end, the main stem being a single monolithic piece, the main stem comprising a plurality of ridges and grooves disposed circumferentially about the main stem (See Figs. 16-17), the plurality of ridges and grooves being monolithic with the main stem and the main stem comprising a first opening disposed at the proximal end and running along a longitudinal axis of the main stem, the first opening 125/158 for allowing passage of air and/or fluid through at least an internal portion of the main stem and a boot 76 overmolded around a retaining ring 120/122, the retaining ring disposed around the main stem, wherein the main stem comprises at least two ridges, each of the at least two ridges of the main stem having a diameter, one of the at least two ridges of the main stem having a diameter larger than the diameter of at least one other ridge of the main stem; and a plurality of separate portion between two consecutive seals of the plurality of separate seals, the two consecutive seals being adjacent to the distal end of the main stem, one of the two consecutive seals is a seal closest in distance to the distal end of the main stem, the portion extending between the two consecutive seals, and comprising a proximal end adjacent to one of the two consecutive seals and a longitudinal body adjacent to another of the two consecutive seals such that the proximal end has a wider diameter than a diameter of the longitudinal body, and the distal end of the main stem is configured to be inserted into an endoscope directly (See paragraphs 0062-0079, 0119-0128).
In regard to claim 9, Morimoto discloses an air/water valve assembly, wherein a plurality of separate seals are disposed in the grooves of the main stem (See Figs. 16-18 and paragraphs 0119-0128).
In regard to claim 10, Morimoto discloses an air/water valve assembly, wherein the air/water valve assembly further comprises a button cap 43 such that the retaining ring and the button cap are attached to the proximal end of the main stem and a spring 79 contacts the retaining ring and the button cap, wherein movement of the resilient member in a downward direction moves the main stem in a downward position (See Figs. 16-18 and paragraphs 0119-0128).
In regard to claims 11 and 18, Morimoto discloses an air/water valve assembly, wherein the distal end is solid (See Figs. 16-18 and paragraphs 0119-0128).
In regard to claims 12 and 19, Morimoto discloses an air/water valve assembly, wherein the button cap comprises a vent running into the first opening of the main stem (See Figs. 16-18 and paragraphs 0119-0128).
In regard to claim 13, Morimoto discloses an air/water valve assembly, wherein the retaining ring comprises a diaphragm that contacts the resilient member (See Figs. 3-11 and paragraphs 0062-0079).
In regard to claim 14, Morimoto discloses an air/water valve assembly, wherein the retaining ring is disposed in the center of the main stem, the resilient member comprises a spring that contacts the retaining ring and the button cap and the button cap is disposed at the proximal end of the main stem (See Figs. 3-11 and paragraphs 0062-0079).
In regard to claim 15, Morimoto discloses an air/water valve assembly, wherein the air/water valve assembly is used in an endoscopic procedure (See Figs. 3-11 and paragraphs 0062-0079).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0088975 to Morimoto in view of US Patent Application Publication No. 2012/0091092 to Adams et al.
In regard to claims 8 and 17, Morimoto discloses an air/water valve assembly, wherein the main stem comprises a second opening disposed 70 transverse to the first opening, the first and second openings allowing passage of air and/or fluid through at least a portion of the main stem and the first and second openings intersecting with each other (See Figs. 16-18) but is silent with respect to the main stem further comprising a thermoplastic material. Adams et al. teach of an analogous endoscopic device comprising a sealing liner which may include a thermoplastic material, rubber material or combination thereof (see paragraph 0010). Thus, Adams et al. demonstrate that it was well known within the art at the time the invention was made that rubber and thermoplastic material are well known equivalents and suitable for providing sealing characteristics to endoscopic components. Thus, it would have been obvious to modify the main stem of Morimoto to be made from a thermoplastic material.
Response to Arguments
Applicant's arguments filed May 8, 2021 have been fully considered but they are not persuasive. 
Applicant states that the main stem of Morimoto is not configured to be inserted into an endoscope directly.  Examiner strongly disagrees.  As seen in Figs 1-3, main stem 135 is undoubtedly inserted into the handle 12 of the endoscope (see paragraphs 0067 and 0121).  If the main stem was not inserted in the endoscope, it would be Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts").   In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.  (see MPEP 2111.03).  Thus, as broadly as claimed, Morimoto meets the current limitations of the recited claims and the rejections stand.  
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-22 (2007). Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. An “expansive and flexible approach,” id. at 415, is consistent with pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
5/21/2021